Citation Nr: 1443571	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-48 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a RO rating decision in May 2010 which granted service connection for PTSD with major depressive disorder and assigned a 50 percent evaluation.  

Subsequently by way of a Decision Review Officer decision in February 2012, the rating for the service-connected PTSD was increased to 70 percent.  

However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal to the Board.

A December 2013 Decision Review Officer Decision also assigned the Veteran a total rating based on individual unemployability by reason of service-connected disability.

The Board notes that in May 2014, the Veteran's private representative advised VA that the Veteran was withdrawing his appointed representative of record in his claims pending before VA.  The Veteran was also send a copy of this letter and was subsequently notified by the RO that they have effectuated the withdrawal of the representative.  The Veteran has not appointed another representative since; nor does the record suggest that he has a desire to be represented.

The Board is also aware that the Veteran was scheduled for a hearing with the Board at the RO in August 2014, but did not appear.  Thus, the Board finds that the Veteran, in effect, withdrew his hearing request by not showing up for his scheduled hearing, requesting rescheduling prior to the date of the hearing or offering any reason for not appearing.  He also did not submit a motion for a new hearing within 15 days from the date of the scheduled hearing.  Therefore, this claim will be processed as though the request for a hearing was withdrawn. See 38 C.F.R. § 20.702(d) (2013).

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim. 

As the record shows that the Veteran was last evaluated at a VA examination in April 2011, the Board finds that a VA psychiatric examination to assess the current level of severity is necessary.  The last private psychiatric evaluation of record was conducted in October 2012.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names, addresses, and dates of treatment by all health care providers, both VA and non-VA, in order to obtain copies of any outstanding available records referable to the service-connected PTSD.  

If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.

2. The AOJ then should have the Veteran scheduled for a VA examination with a psychiatrist to ascertain the current severity of the service-connected PTSD. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.

The examiner should assign a Global Assessment of Functioning (GAF) score and discuss the impact of the Veteran's PTSD on his occupational and social functioning. 

The examiner should provide an opinion as to impact of the Veteran's service-connected PTSD on his ability to obtain or maintain gainful employment.

The Veteran's lay statements as to his psychiatric symptomatology should be carefully considered in conjunction with his examination.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnish a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



